J-S50010-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

ODELL QUARN CANNON

                            Appellant                    No. 2642 EDA 2014


                     Appeal from the Order August 18, 2014
                In the Court of Common Pleas of Chester County
              Criminal Division at No(s): CP-15-CR-0003756-2006


BEFORE: PANELLA, J., MUNDY, J., and JENKINS, J.

JUDGMENT ORDER BY PANELLA, J.                         FILED OCTOBER 20, 2015

       Appellant, Odell Quarn Cannon, purports to appeal from the denial of

his oral request to waive the right to counsel and proceed pro se, announced

in open court on August 18, 2014.              Additionally, Appellant’s appointed

counsel, Stuart R. Crichton, Esquire, has filed a petition to withdraw

pursuant to Anders v. California, 386 U.S. 738 (1967).1 After review, we

quash the appeal and deny counsel’s petition to withdraw.



____________________________________________


1
 We note that Attorney Crichton has erroneously filed a petition to withdraw
as Counsel pursuant to the Anders standard for withdrawal.               See
Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa. Super. 2007) (counsel
petitioning to withdraw from PCRA representation must proceed under
Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc)).
J-S50010-15



       We set forth only so much of the procedural history as is necessary to

our analysis.     On May 22, 2010, a jury convicted Cannon of third degree

murder and criminal conspiracy to commit aggravated assault. On July 7,

2010, the trial court sentenced Cannon to an aggregate term of 25 to 50

years’ incarceration.      On October 26, 2011, this Court affirmed Cannon’s

judgment of sentence. See Commonwealth v. Cannon, 37 A.3d 1244 (Pa.

Super. 2011).         Cannon did not seek discretionary review with the

Pennsylvania Supreme Court.

       On May 8, 2012, Cannon filed a timely pro se PCRA petition.        The

PCRA court appointed counsel, who subsequently filed an amended PCRA

petition.    The PCRA court issued Pa.R.Crim.P. 907 notice.       Thereafter,

Cannon filed a multitude of pro se filings in connection to his PCRA petition,

which the PCRA court variably forwarded to appointed counsel or denied

outright. On May 13, 2013, the PCRA court appointed Attorney Crichton as

counsel, who filed a response to the court’s Rule 907 notice on December

20, 2013.

       At a PCRA evidentiary hearing held on August 18, 2014, Cannon orally

requested permission to proceed pro se.2         Given that the request was

belatedly made in the midst of the proceedings, at which Attorney Crichton
____________________________________________


2
  By handwritten letter dated August 13, 2014, Cannon had instructed the
Clerk of Court to file with the lower court a request to proceed pro se. The
letter was not filed until August 25, 2014, several days after the PCRA
evidentiary hearing had concluded.



                                           -2-
J-S50010-15



was present, the PCRA court denied Cannon’s request.        See N.T., PCRA

Hearing, 8/18/14 at 28-30. This pro se appeal followed.

      Preliminarily, we must determine whether this appeal is properly

before us.       At the time Cannon filed the instant pro se appeal, he was

represented by Attorney Crichton. It is axiomatic that “[a]n accused’s pro se

actions have no legal effect while defense counsel remains authorized to

represent the accused in all aspects of the proceedings.” Commonwealth

v. Hall, 476 A.2d 7, 9-10 (Pa. Super. 1984) (citation omitted). “The proper

response to any pro se pleading is to refer the pleading to counsel, and to

take no further action on the pro se pleading unless counsel forwards a

motion.” Commonwealth v. Jette, 23 A.3d 1032, 1044 (Pa. 2011).

      To date, this Court has not received a notice of appeal from Attorney

Crichton. As Cannon had no right to file a pro se notice of appeal, it was a

legal nullity.    See, e.g., Commonwealth v. Ali, 10 A.3d 282, 293 (Pa.

2010) (Appellant’s pro se Rule 1925(b) statement filed while represented by

counsel was a legal nullity and thus did not preserve any issues on appeal);

Commonwealth v. Nischan, 928 A.2d 349, 355 (Pa. Super. 2007) (pro se

post-sentence motion failed to preserve challenge to discretionary aspects of

sentence where Appellant was represented by counsel; pro se motion was

nullity with no legal effect). Based on the foregoing, we quash Appellant’s

appeal.

      Appeal quashed. Motion to withdraw as counsel denied. Jurisdiction

relinquished.

                                      -3-
J-S50010-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/20/2015




                          -4-